Order filed April 28, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00242-CV
                                    ____________

                        R. WAYNE JOHNSON, Appellant

                                          V.

             TEXAS BOARD OF CRIMINAL JUSTICE, Appellee


                    On Appeal from the 239th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 115477-I

                                     ORDER

      This is an attempted appeal from a judgment signed February 28, 2022
dismissing claims raised by appellant R. Wayne Johnson. Pursuant to chapter 11 of
the Texas Civil Practice and Remedies Code, appellant R. Wayne Johnson was
declared a vexatious litigant on June 14, 2001 and is therefore subject to a pre-filing
order under section 11.101. Tex. Civ. Prac. & Rem. Code Ann. §§ 11.101, 11.103.
      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting the
filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Id. § 11.103(a), (d). This is not an appeal
from a pre-filing order entered under section 11.101, and appellant did not present
to the trial court or to this court any order from the local administrative judge.
      Accordingly, this court will consider dismissal of this appeal unless appellant
files, by May 19, 2022, a copy of the order from the local administrative judge
permitting the filing of this appeal. See id. § 11.103(a).



                                    PER CURIAM


Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                           2